DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 22 April, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because numerous references either were not in the application file (or the application file of applications in the priority chain), or were not in English (and without an English language description of the relevance).  Thus, these references were not considered.
The IDS filed 22 April, 2021 is acknowledged and presently considered to the extent possible in the time allotted for IDS consideration.
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. 
(see MPEP § 609.04(a)(III)).
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).
(see MPEP § 2004 at item 13).
Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Here, the instant IDS cites well over 600 references, many of which are incomplete, or have no obvious relevance to the claimed material.
            In view of the extensive IDS, Examiner has elected to independently cite all references relied upon in the instant office action on a PTO-892 to facilitate the timely identification of pertinent art.

Election/Restrictions
Applicant’s election of treatment of pulmonary edema via intravenous dosing in the reply filed on 3 Nov, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected treatment of pulmonary edema via intravenous dosing.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 45-48 were examined and claims 49-64 were withdrawn from consideration.

Claims Status
Claims 45-64 are pending.
Claims 45-64 are new.
Claims 49-64 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 Nov, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 describes three overlapping ranges for an acceptable dose to meet the claim limitations.  However, if an embodiment reads on one dosage range, but not another, it is not clear if the claim limitations have been met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 45, 46, and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bar-Or et al (US 6,555,543) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830).

Bar-Or et al discuss diketopiperazines and their use (title).  The diketopiperazines describe a small genus of compounds that include DA-DKP (column 2, lines 24-47), but it explicitly states that the basis of the invention is the ability of DA-DKP to inhibit PAF activity (column 3, line 31-33).  Formulations can be used to treat a number of disorders, including myocardial infarction, acute respiratory distress syndrome, which, as evidenced by .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Or et al (US 6,555,543) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830).

	Bar-Or et al discuss diketopiperazines and their use (title).  The diketopiperazines describe a small genus of compounds that include DA-DKP (column 2, lines 24-47), but it explicitly states that the basis of the invention is the ability of DA-DKP to inhibit PAF activity (column 3, line 31-33).  Formulations can be used to treat a number of disorders, including myocardial infarction, acute respiratory distress syndrome, which, as evidenced by Mortelliti 
	The difference between this reference and the remaining claims is that this reference does not explicitly discuss the dose used.
However, the reference explicitly states that the dose can be determined empirically.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II). A person of skill in the art would reasonably optimize the dose of the material used, rendering obvious claim 47.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of copending Application No. 17/482,144 (reference application) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
Competing claim 21 describes a method of treating SARS, with competing claim 22 specifying a Markush group of symptoms including acute respiratory distress syndrome, which, as evidenced by Mortilliti et al, have a pulmonary edema component.  While the dose, dosing method, and dose schedule are not defined by the competing claims, it is considered that these are merely optimization, and not a patentable distinction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 99 of copending Application No. 17/060,750 (US 20210121457) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

nd column, 3d paragraph).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, or dose schedule.
	Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

third rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 25, and 26 of copending Application No. 16/320,422 (US 20190240296) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claims 1, 3, and 15 describe a method of treating a class of disorders, with competing claim 15 explicitly naming pulmonary edema (applicants’ elected disorder) using a preparation made from human albumin.  Competing claims 25 and 26 give more details of the formulation, with competing claim 26 specifying that the material comprise DA-DKP.
	The difference between the competing claims and the instant claims is that the competing claims do not describe the mode of administration, and do not give the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).

	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fourth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/189,839 (US 20160367644) (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claims 1-4 describe a method of inhibiting inflammation comprising administration of a composition derived from human serum albumin, where the composition comprises DA-DKP.  Note that Mortelliti et al teaches that pulmonary edema has an inflammation component (p1823, 2nd column, 2nd paragraph).
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, or dose schedule.
	Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).

	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fifth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,183,209 (reference application) in view of Bryans et al (J. 
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

sixth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US patent 8,841,307 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a diketopiperazine where one side chain is selected from a Markush group comprising Ala, and the other is selected from a group comprising Asn, Asp, and esters.  Competing claim 2 restricts the first side chain to the methyl group of Ala.  The specification states that the utility of the invention includes treatment of acute respiratory distress (column 10, line 25).  Note that this is one of the few places the 
The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, or dose schedule.
	Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

seventh rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,268,830 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) with evidentiary support from Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a method of treating a Markush group of disorders, including acute respiratory distress syndrome (which, as evidenced by Mortelliti et al, comprises a pulmonary edema component, abstract), using DA-DKP.
	The difference between the competing claims and the instant claims is that the competing claims do not specify injection, dose, or dose schedule.
	Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.


eighth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,969,308 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

ninth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,551,953 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456). Although the 
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

tenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of copending US patent 8,513,196 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 8 describes formulations comprising DA-DKP to treat disorders, with competing claim 16 limiting the disorders to a Markush group comprising sarcoidoisis.  
The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

eleventh rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 8,962,568 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 4, line 64).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.


twelfth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,916,568 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a formulation comprising DA-DKP for treating inflammation.
	The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, or route of administration.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract), as well as an inflammation component (p1823, 2nd column, 2nd paragraph), showing that it overlaps with the treatments of both the instant claims and the competing claims.
	Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the drugs of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
	Furthermore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

thirteenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 9,730,924 (reference application) in view of Bryans et al (J. 
	Competing claim 1 describes formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 5, line 2).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Yangui et al discuss a case of sarcoidosis that lead to pulmonary edema, showing that the genus of disorders treated by the invention of the competing claims overlap with those of the instant claims.
	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

fourteenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 10,039,760 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a method of treating a Markush group of disorders including acute respiratory distress syndrome, comprising administering DA-DPK.

Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract) showing that it overlaps with the treatments of both the instant claims and the competing claims.
	Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the method of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
	Furthermore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

fifteenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US patent 10,828,296 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Yangui et al (Eur. Resp. J. (Feb 2010) 35(2) p455-456). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.
	Competing claim 1 describes a method of making formulations comprising DA-DKP, while the specification states that the utility of the invention includes treatment of sarcoidosis (column 5, line 13).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
	The difference between the competing claims and the instant claims is that the competing claims do not specify the route of administration, clearly state that the disorders overlap, or the dose and dose schedule.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).

	Therefore, it would be obvious to administer the material of the competing claims, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
	Dose and dose schedule are considered mere optimization, absent secondary considerations. 

sixteenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US patent 11,129,878 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes a method of treating a SARS-CoV2, comprising administering DA-DPK while competing claim 2 specifies a Markush group of symptoms, including acute respiratory distress syndrome.
	The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, or route of administration.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract) showing that it overlaps with the treatments of both the instant claims and the competing claims.
	Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the method of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
	Furthermore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.


seventeenth rejection
Claims 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US patent 8,455,517 (reference application) in view of Bryans et al (J. Antibiotics (1996) 49(10) p1014-1021) and Mortelliti et al (Am. Fam. Phys. (2002) 65(9) p1823-1830). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

	Competing claim 1 describes formulations of diketopeperazines, with competing claims 2 and 3 specifying the side chains of DA-DPK, while the specification states that the utility of the invention includes treatment of acute respiratory distress syndrome (column 10, line 21).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, or route of administration.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract) showing that it overlaps with the treatments of both the instant claims and the competing claims.
	Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the method of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
	Furthermore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

eighteenth rejection


	Competing claim 1 describes formulations of DA-DPK, while the specification states that the utility of the invention includes treatment of acute respiratory distress syndrome (column 10, line 13).  Note that this is one of the few places the specification can be used in a double patenting rejection (MPEP 804(II)(B)(2)).  
The difference between the competing claims and the instant claims is that the competing claims do not explicitly treat the same disorders, and do not describe the dose, dose schedule, or route of administration.
Bryans et al discuss administration of a different diketopiperazine (title), which was administered IV (p1018, 2nd column, 2nd paragraph).
	Mortelliti et al teach that acute respiratory distress syndrome has a pulmonary edema component (abstract) showing that it overlaps with the treatments of both the instant claims and the competing claims.
	Therefore, it would be obvious to treat the acute respiratory distress syndrome of Mortelliti et al with the method of the competing claims, as this is a subset of the disorders the competing claim state it’s useful to treat.
	Furthermore, it would be obvious to administer the material of the competing claims intravenously, as Bryans et al teach this route of administration for a similar compound.  As this is common in the art, an artisan in this field would attempt this method with a reasonable expectation of success.
 	Dose and dose schedule is considered mere optimization, and not a patentable distinction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658